MEMORANDUM **
Seth Eagle Richeson appeals from the 51-month sentence imposed following his guilty-plea conviction for possession of *730child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Richeson contends that the district court procedurally erred by: (1) failing to properly consider the nature and circumstances of his offense; (2) failing to give adequate weight to his history and characteristics; and (3) treating the Guidelines range as presumptively reasonable. These contentions are not supported by the record. See United States v. Carty, 520 F.3d 984, 991-95 (9th Cir.2008) (en banc). We further conclude that, in light of the totality of the circumstances, the sentence is substantively reasonable. See id. at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*730ed by 9th Cir. R. 36-3.